Citation Nr: 1822361	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-27 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

The Veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran retired from service with the United States Marine Corps in June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Subsequently, jurisdiction was transferred to the RO in Roanoke, Virginia. 

In February 2018, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.; a transcript has been associated with the claims file. 

In June 2016, the Board remanded this matter for further development; namely, to provide the Veteran with a hearing before the Board, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The Veteran expressed a desire to withdraw the appeal of his service connection claim for sinusitis during the February 2018 Board hearing.

2.  The evidence of record establishes the Veteran's obstructive sleep apnea had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from appeal of the service connection claim for sinusitis have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1133, 1137 (2012); 38 C.F.R. 
§§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Sinusitis

During the February 2018 Board hearing, the Veteran expressed his desire to withdraw the appeal of his service connection claim for sinusitis.  February 2018 Board Hearing Transcript at 2. 

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appeal.  38 U.S.C. § 7105.  An appeal may also be withdrawn by the veteran or an authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  As the Veteran has withdrawn his appeal of the service connection claim for sinusitis, there is no allegation of error of fact or law remaining for the Board to adjudicate. 

II.  Service Connection for Obstructive Sleep Apnea

The Veteran contends that his sleep apnea first manifested in service.  See generally February 2018 Board Hearing Transcript.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A review of the claims file establishes the Veteran was diagnosed with obstructive sleep apnea following a polysomnogram in October 2010, less than four months following his retirement from service.  October 2010 VA Sleep Medicine Consult.  Thus, the current disability element of this claim has been met.  See Shedden, supra.

The Veteran acknowledges that he was not formally diagnosed with obstructive sleep apnea in service nor had he sought treatment for any sleep related issues in service.  April 2015 Statement in Support of Claim; February 2018 Board Hearing Transcript at 3.  He did not seek treatment in service because he wanted to maintain his flight status as a mission capable pilot, which he did so over the course of 28 years.  April 2015 Statement in Support of Claim.  Although he tried to have a sleep study conducted contemporaneously with his retirement from service, he was unable to do so.  The September 2010 polysomnogram noted above was the first available appointment.

Expectedly, a review of the Veteran's service treatment records produces no diagnosis of or treatment for sleep related issues in service.  However, at the time of his separation examination he reported having frequent trouble sleeping, which began two years prior.  May 2010 Report of Medical History (the evaluator confirmed his report of frequent latent and terminal insomnia).  

Corroborating the Veteran's assertions, in an April 2015 Buddy Statement, J.D., the Veteran's wife, stated she has witnessed his sleeping problems over the past 15 years; well before his retirement from service.  She described that his sleep issues were manifested by gasping for air; snorting while exhaling; loud snoring; short periods where he does not breathe normally; waking often; and having trouble going back to sleep.  

In view of the Veteran's and his wife's lay statements as well as the May 2010 Report of Medical History, the Board finds the in service incurrence element of this claim has been satisfied as well.
Consequently, the pivotal issue is whether there is a nexus between the Veteran's current diagnosis of obstructive sleep apnea and the symptomatology he exhibited in service.  See Shedden, supra.

In this respect, even though the Veteran and his wife are competent to provide evidence regarding the lay observable symptoms of his obstructive sleep apnea, neither is competent to render a medical diagnosis of obstructive sleep apnea or an opinion on such a complex medical question as the etiology thereof.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  

However, the Veteran's daughter, J.D.M., is competent to render such a medical diagnosis and opinion because the evidence of record establishes that she has the requisite specialized medical knowledge, training, and/or experience as a registered nurse.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

In an April 2015 Buddy Statement, J.D.M. relayed that for as long as she could remember the Veteran has been having trouble sleeping, waking abruptly in the middle of the night, and suffering from excessive tiredness during the daytime.  In her professional opinion, his symptoms of snoring, paused breathing, and jumping with a start and waking abruptly thereafter constituted apneic episodes. 

Although J.D.M. did not expressly state whether it was at least as likely as not the Veteran's current diagnosis of obstructive sleep apnea onset in service, she found the symptoms he complained of in service, which were verified and detailed by his wife, were in fact apneic episodes.  Therefore, the Board finds the nexus element of this claim has also been established.  See Shedden, supra.

For the foregoing reasons, the Board finds the preponderance of the evidence supports the Veteran's service connection claim for obstructive sleep apnea.  
38 C.F.R. §§ 3.303, 3.304.

ORDER

The issue of entitlement to service connection for sinusitis is withdrawn.

Service connection for obstructive sleep apnea is granted. 



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


